This was an action on the case for a malicious prosecution; tried ja Fairfield district, before Ramsay, J. The jury found for the plaintiff; and the defendant applied to this court for a new trial, on the grounds : 1. That a copy of the indictment had been improperly admitted in evidence, in lieu of the original record. 2. That evidence of probable cause was 'improperly excluded, be-pause it was not specially pleaded.
But the court resolved : 1, That in this action a copy of the indictment charged to be prosecuted maliciously, duly certified by the clerk of court, authorized to keep the same indictment, shall be admissible evidence, and the original need not be produced,, 2. That in order to entitle a defendant in this action to shew that he had probable cause for prosecuting the plaintiff, he must state puch cause in his plea, and disclose the grounds on which he paeans to rely in his defence. Cro. Eliz. 134. 6 Mod. 216. 2 ,Esp. Dig. 533. So the motion for a new trial was refuse.